                 Case 2:20-cv-01176-BJR Document 35 Filed 11/04/20 Page 1 of 2




 1                                                                    Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   LA COCINA DE OAXACA LLC, individually
10   and on behalf of all others similarly situated,
                                                          No. 2:20-cv-01176-BJR
11                                       Plaintiff,

12          v.                                            NOTICE OF FILING OF PLAINTIFFS’
                                                          STATEMENT IN RESPONSE TO FIRST
13   TRI-STATE INSURANCE COMPANY OF                       SCHEDULING ORDER
     MINNESOTA,
14
                                       Defendant.
15

16
            On November 4, 2020, Plaintiff Marler filed “Plaintiffs’ Statement in Response to First
17
     Scheduling Order” in Wade K. Marler, DDS v. Aspen American Insurance Company, Case No.
18
     2:20-cv-00616-BJR. Plaintiffs Marler filed the Statement in connection with the Court’s
19

20   upcoming November 9, 2020 Case Management Conference, and in response to the Court’s First

21   Scheduling Order entered in the above-referenced case on September 29, 2020. A copy of the

22   Statement is attached hereto.
23          Plaintiff La Cocina De Oaxaca LLC joins in the Plaintiffs’ Statement in Response to First
24
     Scheduling Order, submitted herewith.
25

26

     NOTICE OF FILING OF PLAINTIFFS’ STATEMENT IN                     K E L L E R R O H R B AC K    L.L.P.
     RESPONSE TO FIRST SCHEDULING ORDER                                   1201 Third A venue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                          FACSIMILE : (206) 623-3384
     (2:20-cv-01176-BJR) - 1
               Case 2:20-cv-01176-BJR Document 35 Filed 11/04/20 Page 2 of 2




 1           DATED this 4th day of November, 2020.
 2    StandardSig                             KELLER ROHRBACK L.L.P.
 3

 4                                            By: s/ Amy Williams-Derry
                                              By: s/ Lynn L. Sarko
 5
                                              By: s/ Gretchen Freeman Cappio
 6                                            By: s/ Ian S. Birk
                                              By: s/ Irene M. Hecht
 7                                            By: s/ Karin B. Swope
                                              By: s/ Maureen Falecki
 8                                            By: s/ Nathan Nanfelt
                                                 Amy Williams-Derry, WSBA #28711
 9
                                                 Lynn Lincoln Sarko, WSBA #16569
10                                               Gretchen Freeman Cappio, WSBA #29576
                                                 Ian S. Birk, WSBA #31431
11                                               Irene M. Hecht, WSBA #11063
                                                 Karin B. Swope, WSBA #24015
12                                               Maureen M. Falecki, WSBA #18569
13                                               Nathan L. Nanfelt, WSBA 45273
                                                 1201 Third Avenue, Suite 3200
14                                               Seattle, WA 98101
                                                 Telephone: (206) 623-1900
15                                               Fax: (206) 623-3384
                                                 Email: awilliams-derry@kellerrohrback.com
16                                               Email: lsarko@kellerrohrback.com
17                                               Email: gcappio@kellerrohrback.com
                                                 Email: ibirk@kellerrohrback.com
18                                               Email: ihecht@kellerrohrback.com
                                                 Email: kswope@kellerrohrback.com
19                                               Email: mfalecki@kellerrohrback.com
                                                 Email: nnanfelt@kellerrohrback.com
20

21                                            By: s/ Alison Chase
                                                  Alison Chase, pro hac vice forthcoming
22                                                801 Garden Street, Suite 301
                                                  Santa Barbara, CA 93101
23                                                Telephone: (805) 456-1496
                                                  Fax: (805) 456-1497
24                                                Email: achase@kellerrohrback.com

25                                                   Attorneys for Plaintiff and the Proposed
                                                     Classes
26

     NOTICE OF FILING OF PLAINTIFFS’ STATEMENT IN                   K E L L E R R O H R B AC K    L.L.P.
     RESPONSE TO FIRST SCHEDULING ORDER                                 1201 Third A venue, Suite 3200
                                                                           Seattle, W A 98101-3052
                                                                        TELEPHONE: (206) 623-1900
                                                                        FACSIMILE : (206) 623-3384
     (2:20-cv-01176-BJR) - 2
